Citation Nr: 9930641	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to May 22, 1996, for 
the grant of service connection for Kartagener's syndrome 
with bronchiectasis, respiratory obstructive disease, situs 
inversus, and infertility.


REPRESENTATION

Appellant represented by:	Kenneth R. Norgaard, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's physician


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 24, 1966, to 
November 1, 1966.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from a January 1997 rating decision in which the 
regional office (RO) granted service connection for 
Kartagener's syndrome with bronchiectasis, respiratory 
obstructive disease, situs inversus, and infertility, 
evaluated as 100 percent disabling, effective from May 22, 
1996.  A review of the record reveals that the RO initially 
denied the claim for service connection for allergic asthma 
or asthmatic bronchitis in an unappealed April 1980 rating 
decision.  In a March 1983 confirmed rating decision, the RO 
determined that service connection was not warranted for a 
lung condition.  In a July 1985, decision, the Board 
determined that service connection was not warranted for a 
pulmonary disorder, to include asthma.  In an April 1986 
unappealed rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for pulmonary disease, to 
include asthma.  In decisions issued in 1993 and 1994, the RO 
determined that the veteran had not supplied new and material 
evidence to reopen his claim.  In a March 1996 decision, the 
Board agreed that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
pulmonary disorder, to include asthma.  On May 22, 1996, the 
RO received the veteran's request to reopen his claim.  
Thereafter, the RO issued the decision on appeal.

In July 1999, the veteran submitted additional evidence 
directly to the Board, consisting of a letter from a private 
physician, Dr. "C."  The RO did not review this evidence in 
conjunction with the current appeal and the veteran has not 
waived RO consideration of the evidence.  However, the Board 
observes that two written statements from Dr. C. were 
previously associated with the claims file and were reviewed 
by the RO.  The information provided in the July 1999 letter 
is cumulative of the information that the physician provided 
in his previous statements.  Furthermore, to the extent that 
Dr. C. offered an opinion with respect to retroactive 
benefits to which the veteran may be entitled under the laws 
and regulations pertaining to veterans' benefits, the Board 
observes that Dr. C. is not qualified to reach a legal 
conclusion.  Accordingly, the Board finds that the letter is 
not pertinent to the appeal.  Therefore, it is not necessary 
for this evidence to be initially reviewed by the RO, and a 
remand for due process purposes is not necessary.  38 C.F.R. 
§ 20.1304(c) (1999).

In his substantive appeal, which the RO received in September 
1997, the veteran expressed disagreement with the effective 
date assigned for the award of special monthly compensation 
based on the loss of a creative organ.  The RO did not issue 
a statement of the case in which it addressed this issue.  
This matter is addressed in the Remand portion of this 
decision.

By way of background, the Board notes that, on November 21, 
1997, the President of the United States signed Public Law 
105-111, codified at 38 U.S.C. §§ 5109A and 7111, which 
permits challenges to decisions of the Board on the grounds 
of CUE.  A party to a prior Board decision may file a motion 
requesting the revision of that decision on the grounds of 
CUE at any time.

During the course of the veteran's appeal, the veteran 
indicated an interest in challenging prior denials of his 
claim as clearly and unmistakably erroneous.  In his August 
1997 substantive appeal, the veteran asserted that "medical 
evidence establishes that previous denials of service 
connection were clearly and unmistakably wrong."  The 
veteran cited 38 C.F.R. § 3.105(a) in support of his 
contention that prior decisions should be reversed on the 
basis of clear and unmistakable error.  At the veteran's 
March 1999 hearing, his representative argued that error had 
been committed "from the very beginning" and that there had 
been a "clear and unmistakable mistake" in failing to 
connect the veteran's pulmonary difficulties to Kartagener's 
syndrome.  Hearing Transcript (T.) at 17.  The representative 
further stated that the appeal was based upon 38 C.F.R. 
§ 3.105(a), "which makes reference to clear and unmistakable 
error."  T. at 22.

The communications cited above indicate an intent to 
challenge prior RO rating decisions on the basis of clear and 
unmistakable error.  However, they do not specifically 
address error in a prior BVA decision.  Notably, the sole 
legal authority cited is 38 C.F.R. § 3.105(a), which applies 
only to RO decisions.  See Smith v. Brown, 35 F.3d 1516 
(1994).  The veteran is represented by counsel in this appeal 
and we presume such reference is intentional.  In any event,  
the Board is unable to conclude that either communication 
clearly constitutes a request for revision of a prior BVA 
decision on the basis of clear and unmistakable error (CUE) 
or was, in fact, intended to constitute such a request.  See 
38 U.S.C.A. §§ 5109A, 7111 (West Supp. 1999); 38 C.F.R. 
§ 20.1404 (1999).   

Apparently to clarify whether the veteran wished to file a 
CUE motion in regard to prior  BVA decisions, the Board's 
Director, Administrative Service, in a May 1999 letter, asked 
the veteran to indicate whether he wished to proceed with his 
"request for review of the Board's July 19, 1985, and March 
15, 1996, decisions" on the grounds of CUE.  The Director 
advised the veteran that he had only one opportunity to 
challenge a decision on the ground of CUE.  Therefore, he was 
urged to make his decision carefully and to enlist the aid of 
a representative.

In a June 1999 letter, the veteran's attorney notified the 
Board that the veteran had requested his assistance in 
drafting a motion for review based on CUE.  The attorney 
stated that he was unable to do so without charging a fee for 
his services.  He inquired with respect to whether he was 
entitled to charge a fee under the final CUE regulations.  
The Board's Chief Counsel for Legal Affairs of the Board 
subsequently contacted the attorney by telephone and informed 
him that (1) he could not charge a fee in connection with a 
motion to reverse the 1985 decision on the grounds of CUE, 
but (2) he could charge a fee in connection with a motion to 
reverse the 1996 decision.  Thereafter, the attorney stated 
that the veteran was interested in challenging the 1985 
decision.  The attorney further stated that, since he could 
not charge a fee, he would probably not represent the veteran 
with respect to that issue.

In a July 1999 letter, the veteran requested an extension of 
time (thirty days from July 26, 1999) to further review the 
new CUE regulations and provide the best possible argument 
for his BVA "appeal."  Since that time, however, the 
veteran has not submitted any communication that is 
identified as a CUE motion or provides additional argument 
with respect to allegations of CUE in prior Board decisions.  
Accordingly, the Board concludes that the veteran has not 
submitted a motion for revision of a prior Board decision on 
the basis of CUE.

If the Director's May 1999 letter created the misapprehension 
that the veteran had filed a CUE motion and was required to 
submit additional argument in support thereof, the Board 
regrets any confusion so engendered.  The Board, not the 
Director, must determine whether a CUE motion has been filed 
and, as explained above, has concluded that none has been 
filed.  The Board points out that a CUE motion must meet 
specific requirements and a decision on that motion may have 
lasting legal consequences.  The Board is hesitant to 
misconstrue the veteran's intentions and will exercise 
caution before proceeding to decide the motion where it is 
not clear that the veteran now wants the matter decided.  The 
fact that the veteran did not submit a motion or additional 
argument may well indicate that he desires additional time 
and opportunity to prepare the strongest possible argument in 
support of his position.  In any event, the Board stresses 
that, if and when the veteran wishes to submit a CUE motion 
in the future, he is strongly encouraged to consult the 
Board's Rules of Practice on CUE, codified at 38 C.F.R. 
§§ 20.1400-20.1411, and to enlist the aid of a representative 
in preparing the motion.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

2.  In a July 19, 1985, decision, the Board determined that 
service connection was not warranted for a pulmonary 
disorder, to include asthma.

3.  In a March 15, 1996, decision, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a pulmonary disorder, to 
include asthma.

4.  On May 22, 1996, the RO received a letter from the 
veteran in which he asserted that service connection was 
warranted for lung disease on the basis of new and material 
evidence.

5.  In a January 1997 rating decision, the RO granted service 
connection for Kartagener's syndrome with bronchiectasis, 
respiratory obstructive disease, situs inversus, and 
infertility, evaluated as 100 percent disabling, effective 
from May 22, 1996.


CONCLUSION OF LAW

An effective date earlier than May 22, 1996, for the grant of 
service connection for Kartagener's syndrome with 
bronchiectasis, respiratory obstructive disease, situs 
inversus, and infertility, is not warranted.  38 U.S.C.A. 
§§ 5107, 5110, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).



I.  Factual Background

While not directly pertinent to the determination as to the 
assignment of the proper effective date in this case, a 
review of the factual background of the issue of entitlement 
to service connection for lung disease demonstrates the 
underlying medical complexity of the case.

Service medical records reveal that the veteran complained of 
asthma upon induction examination in October 1965.  Chest X-
rays yielded negative results.  In September 1966, acute and 
chronic bronchitis was assessed.  In October 1966, a Medical 
Board determined that the veteran was medically unfit for 
further military service because of allergic asthma that had 
preexisted entry on active duty and had not been aggravated 
by active duty.  In an accompanying medical examination 
report, it was noted that a physical examination had yielded 
results within normal limits, with the exception of 
inspiratory and expiratory rhonchi and generalized wheezes.  
Chest X-rays yielded negative results.

The veteran filed a claim for service connection for 
asthmatic bronchitis in December 1979.

In January 1980, private and VA medical records dated from 
1967 to 1979 were associated with the claims file.  The 
records reflect findings of asthma, bronchitis, mirror image 
dextrocardia, situs inversus, and chronic obstructive lung 
disease.  During a period of private hospitalization in July 
1967, an impression of probable Kartagener's syndrome, with 
bronchiectasis, sinusitis, and situs inversus, was rendered.  
After the veteran complained of shortness of breath and chest 
pain in August 1978, X-rays revealed clear lung fields and 
mirror image dextrocardia.  Bronchial asthma was diagnosed.

In an April 1980 rating decision, the RO denied the claim for 
service connection for allergic asthma or asthmatic 
bronchitis on the basis that allergic asthma or asthmatic 
bronchitis had existed prior to service and had not been 
aggravated by service.  The veteran did not appeal this 
decision.

VA clinical records dated from 1979 to 1983 reflect 
complaints of wheezing, chest pain, coughing, fatigue, 
weakness, and malaise.  The impressions were of Kartagener's 
Syndrome, sinusitis, bronchitis, bronchiectasis, asthma, and 
chronic obstructive pulmonary disease.

In a March 1983 confirmed rating decision, the RO determined 
that service connection was not warranted for a lung 
condition.  The RO observed that there was no evidence that 
Kartagener's syndrome, sinusitis, bronchitis, and situs 
inversus were connected to service.  The veteran appealed the 
decision.

In a July 1985 decision, the Board determined that service 
connection was not warranted for a pulmonary disorder, to 
include asthma, on the basis that allergic asthma or 
asthmatic bronchitis had existed prior to service and had not 
been aggravated by service.  The Board observed that, while 
the veteran had received treatment for pulmonary complaints 
shortly after entering service, there was no evidence of a 
permanent increase in the pre-service level of disability.

A private medical status report contains entries dated from 
1984 to 1986 reflecting treatment for Kartagener's syndrome, 
sinusitis, chronic obstructive pulmonary disease, bronchitis, 
and situs inversus.

In an April 1986 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for pulmonary disease, to 
include asthma.  The veteran did not appeal the decision.

In a June 1993 letter, the RO notified the veteran that it 
would disallow his claim for service connection for a 
respiratory disorder if he did not submit new and material 
evidence within sixty days.  After the veteran submitted a 
notice of disagreement, the RO issued a March 1994 statement 
of the case in which it noted that new and material evidence 
had not been submitted.  Likewise, in an April 1994 decision, 
an RO Hearing Officer found that the veteran had not supplied 
new and material evidence to reopen his claim.

In a March 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a pulmonary disorder, to include 
asthma.  The Board observed that the medical evidence 
submitted since the July 1985 decision contained no medical 
opinion that related the veteran's current pulmonary problems 
to an incident or event of active service.  It was further 
noted that there was no medical opinion that the veteran's 
preexisting condition had been aggravated by his period of 
service.

On May 22, 1996, the RO received a letter from the veteran in 
which he asserted that service connection was warranted for 
his lung disease on the basis of new and material evidence, 
consisting of the opinions of two private physicians, Drs. C. 
and "K."  In an attached letter, Dr. C. opined that the 
military had failed to properly diagnose the veteran's 
congenital situs inversus upon entrance into service.  Dr. C. 
suggested that it was "quite likely that the training he 
went through the first several months in the military 
accelerated the onset of symptoms of Kartagener's disease."  
In a separate report, Dr. K. opined that "[p]resumably, he 
was healthy enough to be inducted and was, on the other hand, 
too sick to stay in the service, so there was clear worsening 
at that time."

Following a VA examination in January 1997, a VA examiner 
opined that the emotional and physical stress of basic 
training could have triggered the early onset of Kartagener's 
syndrome.  The examiner diagnosed Kartagener's syndrome with 
associated bronchiectasis, respiratory obstructive disease, 
situs inversus, and infertility.

In a January 1997 rating decision, the RO granted service 
connection for Kartagener's syndrome with bronchiectasis, 
respiratory obstructive disease, situs inversus, and 
infertility, evaluated as 100 percent disabling, effective 
from May 22, 1996.

In a February 1997 letter, Dr. C. opined that the veteran 
"should be able to receive disability payments retroactive 
to the date of his initial report of disability."

At his March 1999 hearing before a Member of the Board, the 
veteran testified that he had received VA medical treatment 
for Kartagener's syndrome since 1979.  T. at 16.  Dr. C. 
testified that he felt that, if the veteran had not entered 
the military and had "continued his usual status," it would 
have been quite a long time before he would have experienced 
problems due to Kartagener's syndrome.  T. at 6-7.



II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110.  When a claim is reopened with new and 
material evidence consisting of other than service department 
records, after a final disallowance, the effective date of 
service connection is the date of VA receipt of the 
application to reopen or date entitlement arose, whichever is 
later.  Id.; 38 C.F.R. § 3.400 (q), (r).



III.  Analysis

The veteran contends that an effective date prior to May 22, 
1996, is warranted for the award of service connection for 
Kartagener's syndrome with bronchiectasis, respiratory 
obstructive disease, situs inversus, and infertility.  He 
maintains that the medical evidence establishes that VA's 
prior denials of service connection were clearly and 
unmistakably erroneous.  He asserts that, had he been 
afforded a proper medical evaluation when he initially filed 
a claim for service connection in 1979, his condition would 
have been properly diagnosed and the RO would have granted 
service connection at that time.

A historical review of the record reveals that the veteran 
appealed the denial of his service connection claim on two 
occasions, which led to final adjudications by the Board.  In 
a July 19, 1985, decision, the Board determined that service 
connection was not warranted for a pulmonary disorder, to 
include asthma, on the basis that allergic asthma or 
asthmatic bronchitis had existed prior to service and had not 
been aggravated by service.  In a March 15, 1996, decision, 
the Board determined that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
pulmonary disorder, to include asthma.

On May 22, 1996, the RO received a statement from the veteran 
in which he indicated that he wished to pursue a claim for 
service connection for lung disease on the basis of new and 
material evidence.  In conjunction with his statement, the 
veteran submitted statements from two private physicians, who 
traced the worsening or acceleration of the veteran's disease 
to in-service events.  Subsequently, a VA examiner opined 
that the emotional and physical stress of basic training 
could have triggered the early onset of Kartagener's 
syndrome.  Based on this evidence, the RO, in a January 1997 
rating decision, granted service connection for Kartagener's 
syndrome with bronchiectasis, respiratory obstructive 
disease, situs inversus, and infertility.  The award was made 
effective from May 22, 1996, the date of receipt of the 
veteran's application to reopen his claim for service 
connection for lung disease.

The effective date of the grant of service connection for 
Kartagener's syndrome with bronchiectasis, respiratory 
obstructive disease, situs inversus, and infertility, cannot 
be earlier than the date of VA receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) and (q)(ii).  
In this case, the veteran's claim was finally adjudicated by 
the Board on March 15, 1996.  VA received the veteran's 
application to reopen his claim for service connection for 
lung disease on May 22, 1996.  As a result, the claim for an 
effective date prior to May 22, 1996, must be denied.  Id.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his respiratory symptoms, dating back to the 1960s, have 
always represented an aggravation of Kartagener's syndrome.  
However, the Board is bound to follow the applicable laws and 
regulations governing the establishment of effective dates 
for awards of compensation.  Service connection has been 
granted for Kartagener's syndrome, a recognition that the 
respiratory difficulties that the veteran experiences are 
indeed directly related to the in-service aggravation of his 
disability.  This grant was based on the submission of new 
and material evidence, specifically expert medical opinion, 
which reflected that the veteran's preexisting Kartagener's 
syndrome was aggravated during his period of military 
service.  Under the law, absent CUE in the prior Board 
decisions in this claim, the effective date of the grant of 
service connection for Kartagener's syndrome cannot be 
earlier than the date of the receipt of the veteran's claim 
or request to reopen his claim, May 22, 1996.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that the veteran has referred to CUE that he 
believes was committed by VA in conjunction with his claim 
for service connection for lung disease.  However, as noted 
in the Introduction, the veteran has not submitted a motion 
for revision of the 1985 and 1996 Board decisions on the 
grounds of CUE that comports with the requirements set forth 
in Subpart O of 38 C.F.R. Part 20 (1999).  He is reminded 
that he may do so at any time.  

With respect to any contentions that the RO's 1980, 1983, 
1986, 1993, and/or 1994 rating decisions contained CUE, the 
Board observes that the RO's decisions were subsumed by the 
Board's 1985 and 1996 decisions.  As a result, as a matter of 
law, no claim of CUE under 38 C.F.R. § 3.105(a) exists with 
respect to the rating decisions that the RO issued prior to 
the Board's March 1996 decision.  See Dittrich v. West, 11 
Vet. App. 10 (1998); Donovan v. Gober, 10 Vet. App. 404, 409 
(1997).  To put it another way, the Board can not properly 
consider CUE in those rating decisions.  While it can 
consider CUE only in the 1985 and 1996 Board decisions on 
that same issue, it can do so only if and when a motion to 
revise those decisions on the basis of CUE is received.  As 
noted above, such a motion has not been filed.  Accordingly, 
the Board's decision in this case is restricted only to those 
matters on appeal.  While the Board, under certain 
circumstances may raise the issue of CUE on its own motion, 
it declines to do so.  See 38 C.F.R. § 20.1407 (1999).

Accordingly, an effective date earlier than May 22, 1996, for 
the grant of service connection for Kartagener's syndrome 
with bronchiectasis, respiratory obstructive disease, situs 
inversus, and infertility, is not warranted.


ORDER

An effective date earlier than May 22, 1996, for the grant of 
service connection for Kartagener's syndrome with 
bronchiectasis, respiratory obstructive disease, situs 
inversus, and infertility, is denied.


REMAND

In a January 1997 rating decision, the RO granted special 
monthly compensation based on the loss of a creative organ, 
effective from May 22, 1996.  In an August 1997 statement, 
the veteran expressed disagreement with the effective date 
assigned.  See 38 C.F.R. § 20.201 (1999).

The Board finds that the issue of entitlement to an effective 
date prior to May 22, 1996, for the grant of special monthly 
compensation based on the loss of a creative organ, has been 
placed in appellate status by the filing of a notice of 
disagreement (NOD).  Thus, the claim must be remanded to the 
RO for the preparation of a statement of the case (SOC).  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (Pursuant to 
38 U.S.C. § 7105(a), (d)(1), (3), an NOD initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA); VAOPGPREC 16-92 (noting in the comments 
that, if an issue is raised on the record for the first time 
before the Board, the proper course of action, consistent 
with the governing VA statutes and regulations, is for the 
Board to "remand" the issue to the RO for further 
development).

However, this issue will return to the Board for 
consideration only if the veteran perfects his appeal by 
filing a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an effective date prior to 
May 22, 1996, for the grant of special 
monthly compensation based on the loss of 
a creative organ.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  If a timely 
substantive appeal is filed, that issue 
should be certified to the Board for 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

